McCLELLAN, J.
(l) A cloud upon the title to land, that will justify an appeal to a court of equity for its removal, has been definitely described or defined in the decisions of this court. A conveyance void on its face — that if relied on in an action would show, when offered, its own invalidity and the absence of any basis of right in the claimant thereunder — will not cast a shadow, and is not a cloud on a title.
“The true test recognized by the authorities in this state [is] : Would the owner of the property, in an action of ejectment brought by the adverse party, founded upon the deed, be required to offer evidence to defeat a recovery? If such proof would be necessary the cloud would exist; if the proof would, be unnecessary, no shade would be cast by the presence of the deed. If the action would fall of its own weight, without proof, in rebuttal, no occasion could arise for the equitable interposition of the court.” — Rea v. Longstreet, 54 Ala. 291, 294; Rankin v. Dean, 173 Ala. 60, 63, 55 South. 217, among others.
(2) It seems to be supposed that the expression, to be quoted, in the opinion [54 Ala. 294] in Rea v. Longstreet, supra, has the effect to introduce a qualification of the rule above quoted, and so to this degree, if the chain of title of the party seeking in equity the cancellation of a conveyance, valid on its face, as a cloud on his title, does or would disclose the utter inefficiency of the conveyance assailed, to reflect upon the complaining par*452ty’s title, then the conveyance sought to be canceled is not a cloud on his title, casts no shadow on his title, and a bill to cancel such a conveyance would be without equity. The expression mentioned is this: “A court of equity will not interfere to prevent or remove a cloud which can only be shown to be prima facie a good title by leaving the plaintiff’s title entirely out of view.”
It is a clear mistake to interpret the language quoted to the effect we have stated. ;There the court was concerned with the allegations of a bill — a bill averring that the land was the separate statutory estate of the wife [complainant], purchased with her own funds from a third party. Subsequently, judgment creditors of the complainant’s husband caused writs of attachment to be levied upon those lands of the wife to satisfy adjudicated demands of the husband. The wife (complainant) sought by her bill to discharge the levy of the writs of attachment on her land, with the view to averting and' avoiding the cloud upon and the clouding of her asserted title to the lands subjected to the levy. The court concluded, as upon the averments of the bill, that this levy upon, and the threatened and impending effort to sell, the land did not and would not cast any shade upon the alleged title of the complainant, she having acquired her asserted title — not through her husband or from any common source with him, the defendant in the writs of attachment — with-her own means, from a third party. The sum of the ruling on the pleading was that a levy upon and sale of land as the property of a complete stranger to the title could cast no shade upon the title of the true owner; and hence such levy and sale, if undertaken to be made, did not, would not, afford any ground for inference or action by a court of equity in virtue of its authority to prevent or to remove clouds upon titles.
(3) In the extract last quoted from the Rea-Longstreet opinion, the court used the word “plaintiff” to refer to the actor in the action the writer had just above supposed, for the purpose of testing the quality of the conveyance to cast a shadow, to be founded upon the conveyance sought by the bill to be canceled as a cloud on the complainant’s title; and by the employment of the word “plaintiff” applied the test rule to the concrete case then under consideration as if the purchaser, at a sale had under the writs of attachment, had brought ejectment to recover the possession of the property thus levied upon, and sold as the prop-
*453erty of the defendant in the writs, it then being, according to the bill’s allegations, the property of the defendant’s wife, the complainant. The consideration entering into the court’s statement in the quotation under view was doubtless the fact that a purchaser at a sale under process must show, if he would make out a prima facie right to recover in an action of ejectment based on his purchase, that the defendant in the process had an estate or interest in the lands which was subject to levy and sale. — Mickle v. Montgomery, 111 Ala. 415, 421, 20 South. 441; Baucum v. George, 65 Ala. 259, 266. In the light of this established doctrine, as respects such purchasers, it is manifest that if the land of Mrs. Rea had been sold under the writs running against her husband, and the purchaser had brought ejectment to recover its possession, his case would have failed because of inherent weakness in the particular that the plaintiff [purchaser] would have been unable to show that the subject of the levy and of his supposed purchase was the property of the defendant in the writ at the time of the levy.
(4) The amended bill under review possesses equity for the removal of the cloud cast upon the complainant’s title by the attempted conveyance of the full title to Prestwood in 1910; whereas, about 10 years before these same grantors had conveyed the remainder interest, reserving the life estates to the complainants. It is quite clear that the conveyance to Prestwood, by those who had theretofore conveyed the remainder to the complainants, was not void on its face, and that, in an action by Prestwood to recover the land, the complainants, if in possession thereof, could only vindicate their superior right by recourse 'to evidence aliunde.
(5) The fact that the statutes (Code, §§ 3405, 3406) prevent any prejudicial effect, against remaindermen or reversioners, from conveyances of life tenants of estates or interests in excess of that held by them does not affect the question here decided. The inquiry involves an equitable right to have a cloud dissipated, and not, in any primary sense, the matter of the ultimate efficacious effect of the conveyance assailed as casting a shadow on the title.
The decree appealed from is well grounded. It is affirmed.
Affirmed.
Anderson, C. J., and Sayre and Thomas, JJ., concur.